Title: From Thomas Jefferson to Francis Walker, 14 May 1796
From: Jefferson, Thomas
To: Walker, Francis


                    
                        Dear Sir
                        Monticello May 14. 1796
                    
                    I now send you the nails desired, as is stated below. I must beg you, my dear Sir, to push the supply of corn as far as you possibly can. At the time I recieved your letter, I had an agent gone in quest of corn into the quarter you mention, to wit, Louisa and Orange; he returned having been able to get but 20. barrels, which is very far short of what will be necessary for our bread; for as to horses &c. I do not allow one grain to be given. I had found much repose to my mind in the extent of the supply expected from you. Not that I would encroach on the quantity necessary for yourself but only set up my necessities in opposition to those of any subsequent applicants. I am with sincere esteem Dear Sir Your friend & servt
                    
                        
                            ℔
                            
                            £
                            
                        
                        
                            91 of VIs.
                            @ 11 1/2d
                            4— 7—2 1/2
                            (6/8 1/2 per M)
                        
                        
                            80. of XVIs.
                            @  9 1/2d
                            3— 3—4
                            (15/10 per M)
                        
                        
                            
                            
                            7—10—6 1/2
                            
                        
                        
                            
                            cask
                             — 1
                            
                        
                        
                            
                            
                            7—11—6 1/2
                            
                        
                    
                    
                        Th: Jefferson
                    
                